NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(a) and 112(B) rejections. 
Applicant’s amendment to the speciation overcome the previous drawing objections. 
EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Kwan on February 22, 2021.

The application has been amended as follows: 
Amend claim 1 as follows:  

receiving a first input indicating a user selection of one of a first option and a second option; 
receiving a second input indicating whether the first jaw and the second jaw are in the closed position or in the open position; 
receiving a third input indicating electrical impedance at the RF energy output; and 
selecting, by the generator without additional user input other than from the first input, a mode of operation for treating a tissue from a plurality of at least eight modes of operation based at least in part on the first input, the second input and the third input, wherein the mode of operation is different than the first option and the second option, and wherein the plurality of at least eight modes of operation comprises: 
a first mode of performing a spot coagulate operation wherein the RF energy output applies RF energy to the tissue; 
a second mode of performing a back cut or creating an otomy wherein the ultrasonic energy output applies a first level of ultrasonic energy to the tissue sufficient to perform the back cut or create the otomy; and 
a third mode of assuming the tissue is stapled tissue is present and applying a second level of ultrasonic energy by the ultrasonic energy output sufficient to seal the stapled tissue.
Amend claim 4 as follows: 

a fourth mode of applying an RF seal only algorithm to seal the tissue
Amend claim 6 as follows: 
The method of claim 5, wherein the fifth mode is selected when the first input indicates the first option, the second input indicates the open position, and the third input indicates a measure of the electrical impedance indicative of an open circuit condition.
Amend claim 7 as follows: 
The method of claim 1, further comprising selecting a level of the RF energy applied by the RF energy output based at least in part on the first input, the second input and the third input.
Amend claim 8 as follows:
The method of claim 7, wherein the first mode is selected and the level of the RF energy applied by the RF energy output is selected as higher than 200 kHz, when the second input indicates the open position, and the third input indicates a measure of the electrical impedance indicative of a condition of the tissue being present at the first and second jaws without staples.
Amend claim 9 as follows: 
The method of claim 1, further comprising selecting the first or the second level of the ultrasonic energy applied by the ultrasonic energy output based at least in part on the first input, the second input and the third input.
Amend claim 10 as follows: 
The method of claim 9, wherein the second mode is selected and the first or the second level of ultrasonic energy applied by the ultrasonic energy output is selected as the first level of the electrical impedance indicative of a short circuit condition.
Amend claim 11 as follows: 
The method of claim 9, wherein the second mode is selected and the first or the second level of ultrasonic energy applied by the ultrasonic energy output is selected as higher than 200 kHz, when the first input indicates the second option, the second input indicates the open position, and the third input indicates a measure of the electrical impedance indicative of an open circuit condition.
Amend claim 12 as follows:
The method of claim 1, wherein the first mode is selected when the first input indicates the first option, the second input indicates the closed position, and the third input indicates a measure of the electrical impedance indicative of a condition of the tissue being present at the first and second jaws without staples.
Amend claim 13 as follows:
The method of claim 1, further comprising selecting a waveform of the RF energy applied by the RF energy output or the ultrasonic energy applied by the ultrasonic energy output based at least in part on the first input, the second input and the third input.
Amend claim 14 as follows:
A generator for delivering radio frequency (RF) energy and ultrasonic energy to a surgical instrument, the surgical instrument comprising a first jaw and a second jaw configured for pivotal movement between a closed position and an open position, the generator being configured to: 

receive a second input indicating whether the first jaw and the second jaw are in the closed position or in the open position; 
receive a third input indicating electrical impedance at a RF energy output of the surgical instrument; and 
select, without additional user input other than from the first input, a mode of operation for treating a tissue from a plurality of at least eight modes of operation based at least in part on the first input, the second input and the third input, wherein the mode of operation is different than the first option and the second option, and wherein the plurality of at least eight modes of operation comprises: 
a first mode wherein the generator delivers RF energy to the surgical instrument; 
a second mode wherein the generator delivers a first level of ultrasonic energy to the surgical instrument; and -4- 308307119 v2.docApplication No. 15/258,598 Amendment dated January 14, 2021 Responsive to the Non-Final Office Action dated November 24, 2020 
a third mode of assuming the tissue is stapled tissue is present and applying a second level of ultrasonic energy by the ultrasonic energy output sufficient to seal the stapled tissue.
Amend claim 15 as follows:
The generator of claim 14, wherein the plurality of at least eight modes of operation further comprises: 
a fourth mode of applying an RF seal only algorithm to seal the tissue
Amend claim 17 as follows:
the RF energy is determined as higher than 200 kHz, when the second input indicates the open position, and the third input indicates a measure of the electrical impedance indicative of a condition of the tissue being present at the first and second jaws without staples.
Amend claim 18 as follows:
The generator of claim 14, wherein the generator is further configured to deliver the ultrasonic energy to the surgical instrument atthe first or the second level determined based at least in part on the first input, the second input and the third input.
Amend claim 19 as follows:
The generator of claim 18, wherein the generator is configured to select the second mode and the level of ultrasonic energy is determined as the first levelof ultrasonic energy, when the second input indicates the closed position, and the third input indicates a measure of the electrical impedance indicative of a short circuit condition.
Amend claim 20 as follows:
A surgical instrument comprising: 
a first jaw and a second jaw configured for pivotal movement between a closed position and an open position; 
a radio frequency (RF) energy output configured to apply RF energy to a tissue at least when a first mode of operation of performing a spot coagulate operation is selected; and -5- 308307119 v2.docApplication No. 15/258,598 Amendment dated January 14, 2021 Responsive to the Non-Final Office Action dated November 24, 2020 
an ultrasonic energy output configured to: 
apply a first level of ultrasonic energy to the tissue sufficient to perform a back cut or create an otomy at least when a second mode of operation is selected; and 
the the tissue is stapled tissue is 
the surgical instrument is configured to operate in at least eight modes of operation, wherein a mode of operation among the at least eight modes of operation is selected, by a generator, the at least eight modes of operation comprising the first mode, the second mode and the third mode, and the selection is based at least in part on a first input, a second input and a third input, wherein: 
the first input indicates a user selection of one of a first option and a second option; 
the second input indicates whether the first jaw and the second jaw are in the closed position or in the open position; 
the third input indicates electrical impedance at the RF energy output; and the mode of operation is different than the first option and the second option.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, wither alone or taken in combination, fail to disclose or render obvious “A method of a generator for operating a surgical instrument, the surgical instrument comprising a radio frequency (RF) energy output, an ultrasonic energy output, and a first jaw and a second jaw configured for pivotal movement between a closed position and an open position, the method comprising: receiving a first input indicating a user selection of one of a first option and a second option; receiving a second input indicating whether the first jaw and 
Regarding claim 14, the prior art of record, wither alone or taken in combination, fail to disclose or render obvious “A generator for delivering radio frequency (RF) energy and ultrasonic energy to a surgical instrument, the surgical instrument comprising a first jaw and a second jaw configured for pivotal movement between a closed position and an open position, the generator being configured to: receive a first input indicating a user selection of one of a first option and a second option; receive a second input indicating whether the first jaw and the second jaw are in the closed position or in the open position; receive a third input indicating electrical impedance at a RF energy output of the surgical instrument; and select, without additional user input other than from the first input, a mode of operation for treating a tissue from a plurality of at least eight modes of operation based at least in part on the first input, the second input and the third input, wherein the mode of operation is different than the first option and the second option, and 
Regarding claim 20, the prior art of record, wither alone or taken in combination, fail to disclose or render obvious “A surgical instrument comprising: a first jaw and a second jaw configured for pivotal movement between a closed position and an open position; a radio frequency (RF) energy output configured to apply RF energy to a tissue at least when a first mode of operation of performing a spot coagulate operation is selected; and-5- 308307119 v2.docApplication No. 15/258,598Amendment dated January 14, 2021Responsive to the Non-Final Office Action dated November 24, 2020an ultrasonic energy output configured to: apply a first level of ultrasonic energy to the tissue sufficient to perform a back cut or create an otomy at least when a second mode of operation is selected; and apply a second level of ultrasonic energy sufficient to seal the tissue when a third mode of assuming the tissue is stapled tissue is selected, wherein: the surgical instrument is configured to operate in at least eight modes of operation, wherein a mode of operation among the at least eight modes of operation is selected, by a generator, the at least eight modes of operation comprising the first mode, the second mode and the third mode, and the selection is based at least in part on a first input, a second input and a third input, wherein: the first input indicates a user selection of one of a first option and a second option; the second input indicates whether the first jaw and the second jaw are in the closed position or in the open position; the third input indicates electrical impedance at the RF energy output; and the mode of operation is different than the first option and the second option.”
The closest prior art of record is identified as US PGPUB: 2011/0273465 to Konishi. Konishi discloses an electrosurgical system for providing at least 8 modes of operating that utilize either or both high frequency or ultrasonic energy. The mode is determined based on at least a first input. While Konishi discloses a first mode for supplying RF energy, a second mode for supplying ultrasonic energy, and a third mode, Konishi does not explicitly disclose the second mode supplies a first level ultrasonic sufficient to perform a back cut or otomy and the third mode assumes the tissue is stapled and supplies a second level of ultrasonic energy sufficient to seal stapled tissue. At most Konishi discusses that the ultrasonic energy is used to seal or coagulate tissue, but does not discuss if the level of energy is high enough to create a back cut or otomy. Even further, Konishi fails to disclose that the third mode assumes that staples are present and applies a low enough frequency to the stapled tissue in order to seal it. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794